Motion granted to the extent of staying that portion of the order
appealed from as directed the payment of a fine in the sum of $250 upon condition that the undertaking heretofore filed in said amount be continued and upon the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 15, 1958 with notice of argument for May 27, 1958, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, McNally, Stevens and Bergan, JJ.